 


 HR 2720 ENR: Salt Cedar and Russian Olive Control Demonstration Act
U.S. House of Representatives
0
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IB 
One Hundred Ninth Congress of the United States of America At the Second SessionBegun and held at the City of Washington on Tuesday, the third day of January, two thousand and six 
H. R. 2720 
 
AN ACT 
To further the purposes of the Reclamation Projects Authorization and Adjustment Act of 1992 by directing the Secretary of the Interior, acting through the Commissioner of Reclamation, to carry out an assessment and demonstration program to control salt cedar and Russian olive, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Salt Cedar and Russian Olive Control Demonstration Act. 
2.Salt cedar and Russian olive control demonstration program 
(a)EstablishmentThe Secretary of the Interior (referred to in this Act as the Secretary), acting through the Commissioner of Reclamation and the Director of the United States Geological Survey and in cooperation with the Secretary of Agriculture and the Secretary of Defense, shall carry out a salt cedar (Tamarix spp) and Russian olive (Elaeagnus angustifolia) assessment and demonstration program— 
(1)to assess the extent of the infestation by salt cedar and Russian olive trees in the western United States; 
(2)to demonstrate strategic solutions for— 
(A)the long-term management of salt cedar and Russian olive trees; and 
(B)the reestablishment of native vegetation; and 
(3)to assess economic means to dispose of biomass created as a result of removal of salt cedar and Russian olive trees. 
(b)Memorandum of understandingAs soon as practicable after the date of enactment of this Act, the Secretary and the Secretary of Agriculture shall enter into a memorandum of understanding providing for the administration of the program established under subsection (a). 
(c)Assessment 
(1)In generalNot later than 1 year after the date on which funds are made available to carry out this Act, the Secretary shall complete an assessment of the extent of salt cedar and Russian olive infestation on public and private land in the western United States. 
(2)RequirementsIn addition to describing the acreage of and severity of infestation by salt cedar and Russian olive trees in the western United States, the assessment shall— 
(A)consider existing research on methods to control salt cedar and Russian olive trees; 
(B)consider the feasibility of reducing water consumption by salt cedar and Russian olive trees; 
(C)consider methods of and challenges associated with the revegetation or restoration of infested land; and 
(D)estimate the costs of destruction of salt cedar and Russian olive trees, related biomass removal, and revegetation or restoration and maintenance of the infested land. 
(3)Report 
(A)In generalThe Secretary shall submit to the Committee on Energy and Natural Resources and the Committee on Agriculture, Nutrition, and Forestry of the Senate and the Committee on Resources and the Committee on Agriculture of the House of Representatives a report that includes the results of the assessment conducted under paragraph (1). 
(B)ContentsThe report submitted under subparagraph (A) shall identify— 
(i)long-term management and funding strategies identified under subsection (d) that could be implemented by Federal, State, tribal, and private land managers and owners to address the infestation by salt cedar and Russian olive; 
(ii)any deficiencies in the assessment or areas for additional study; and 
(iii)any field demonstrations that would be useful in the effort to control salt cedar and Russian olive. 
(d)Long-Term management strategies 
(1)In generalThe Secretary shall identify and document long-term management and funding strategies that— 
(A)could be implemented by Federal, State, tribal, and private land managers in addressing infestation by salt cedar and Russian olive trees; and 
(B)should be tested as components of demonstration projects under subsection (e). 
(2)Grants 
(A)In generalThe Secretary may provide grants to eligible entities to provide technical experience, support, and recommendations relating to the identification and documentation of long-term management and funding strategies under paragraph (1). 
(B)Eligible entitiesInstitutions of higher education and nonprofit organizations with an established background and expertise in the public policy issues associated with the control of salt cedar and Russian olive trees shall be eligible for a grant under subparagraph (A). 
(C)Minimum amountThe amount of a grant provided under subparagraph (A) shall be not less than $250,000. 
(e)Demonstration projects 
(1)In generalNot later than 180 days after the date on which funds are made available to carry out this Act, the Secretary shall establish a program that selects and funds not less than 5 projects proposed by and implemented in collaboration with Federal agencies, units of State and local government, national laboratories, Indian tribes, institutions of higher education, individuals, organizations, or soil and water conservation districts to demonstrate and evaluate the most effective methods of controlling salt cedar and Russian olive trees. 
(2)Project requirementsThe demonstration projects under paragraph (1) shall— 
(A)be carried out over a time period and to a scale designed to fully assess long-term management strategies; 
(B)implement salt cedar or Russian olive tree control using 1 or more methods for each project in order to assess the full range of control methods, including— 
(i)airborne application of herbicides; 
(ii)mechanical removal; and 
(iii)biocontrol methods, such as the use of goats or insects; 
(C)individually or in conjunction with other demonstration projects, assess the effects of and obstacles to combining multiple control methods and determine optimal combinations of control methods; 
(D)assess soil conditions resulting from salt cedar and Russian olive tree infestation and means to revitalize soils; 
(E)define and implement appropriate final vegetative states and optimal revegetation methods, with preference for self-maintaining vegetative states and native vegetation, and taking into consideration downstream impacts, wildfire potential, and water savings; 
(F)identify methods for preventing the regrowth and reintroduction of salt cedar and Russian olive trees; 
(G)monitor and document any water savings from the control of salt cedar and Russian olive trees, including impacts to both groundwater and surface water; 
(H)assess wildfire activity and management strategies; 
(I)assess changes in wildlife habitat; 
(J)determine conditions under which removal of biomass is appropriate (including optimal methods for the disposal or use of biomass); and 
(K)assess economic and other impacts associated with control methods and the restoration and maintenance of land. 
(f)Disposition of biomass 
(1)In generalNot later than 1 year after the date on which funds are made available to carry out this Act, the Secretary, in cooperation with the Secretary of Agriculture, shall complete an analysis of economic means to use or dispose of biomass created as a result of removal of salt cedar and Russian olive trees. 
(2)RequirementsThe analysis shall— 
(A)determine conditions under which removal of biomass is economically viable; 
(B)consider and build upon existing research by the Department of Agriculture and other agencies on beneficial uses of salt cedar and Russian olive tree fiber; and 
(C)consider economic development opportunities, including manufacture of wood products using biomass resulting from demonstration projects under subsection (e) as a means of defraying costs of control. 
(g)Costs 
(1)In generalWith respect to projects and activities carried out under this Act— 
(A)the assessment under subsection (c) shall be carried out at a cost of not more than $4,000,000; 
(B)the identification and documentation of long-term management strategies under subsection (d)(1) and the provision of grants under subsection (d)(2) shall be carried out at a cost of not more than $2,000,000; 
(C)each demonstration project under subsection (e) shall be carried out at a Federal cost of not more than $7,000,000 (including costs of planning, design, implementation, maintenance, and monitoring); and 
(D)the analysis under subsection (f) shall be carried out at a cost of not more than $3,000,000. 
(2)Cost-sharing 
(A)In generalThe assessment under subsection (c), the identification and documentation of long-term management strategies under subsection (d), a demonstration project or portion of a demonstration project under subsection (e) that is carried out on Federal land, and the analysis under subsection (f) shall be carried out at full Federal expense. 
(B)Demonstration projects carried out on non-federal land 
(i)In generalThe Federal share of the costs of any demonstration project funded under subsection (e) that is not carried out on Federal land shall not exceed 75 percent. 
(ii)Form of non-federal shareThe non-Federal share of the costs of a demonstration project that is not carried out on Federal land may be provided in the form of in-kind contributions, including services provided by a State agency or any other public or private partner. 
(h)CooperationIn carrying out the assessment under subsection (c), the demonstration projects under subsection (e), and the analysis under subsection (f), the Secretary shall cooperate with and use the expertise of Federal agencies and the other entities specified in subsection (e)(1) that are actively conducting research on or implementing salt cedar and Russian olive tree control activities. 
(i)Independent reviewThe Secretary shall subject to independent review— 
(1)the assessment under subsection (c); 
(2)the identification and documentation of long-term management strategies under subsection (d); 
(3)the demonstration projects under subsection (e); and 
(4)the analysis under subsection (f). 
(j)Reporting 
(1)In generalThe Secretary shall submit to Congress an annual report that describes the results of carrying out this Act, including a synopsis of any independent review under subsection (I) and details of the manner and purposes for which funds are expended. 
(2)Public accessThe Secretary shall facilitate public access to all information that results from carrying out this Act. 
(k)Authorization of appropriations 
(1)In generalThere are authorized to be appropriated to carry out this Act— 
(A)$20,000,000 for fiscal year 2006; and 
(B)$15,000,000 for each of fiscal years 2007 through 2010. 
(2)Administrative costsNot more than 15 percent of amounts made available under paragraph (1) shall be used to pay the administrative costs of carrying out the program established under subsection (a). 
(l)Termination of authorityThis Act and the authority provided by this Act terminate on the date that is 5 years after the date of the enactment of this Act.  
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate. 
